Citation Nr: 1443263	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969, to include service in the Republic of Vietnam from November 1967 to November 1968.  The Veteran's decorations for his period of active service include a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from A June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was previously before the Board in December 2012, at which time the issues on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Headaches are etiologically related to the Veteran's active service.
 
2.  Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  

3.  Tinnitus is etiologically related to the Veteran's service-connected bilateral hearing loss disability.   


CONCLUSIONS OF LAW

1.  Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  Tinnitus is proximately due to or the result of a service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for Headaches

The Veteran has asserted that he has headaches as a result of active service.  

The service medical records are silent for treatment for any complaint of, treatment for, or diagnosis of headaches while the Veteran was in active service.  However, the Veteran has reported that he first experienced symptoms of headaches during active service.  The Veteran is competent to report when he first experienced symptoms of headaches and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

A review of the post-service medical evidence of record shows that the Veteran has reported complaints of chronic headaches back to at least 1975, just a few years following his separation from active service.  He reported that he did not seek treatment until 1975 as the headaches were not severe enough until that time for him to take the time to see a doctor.

In an October 2008 letter from the Veteran's private treatment provider, Dr. L.J., it was noted that he had treated the Veteran for 15 years and that during that time he had suffered from chronic headaches.  Dr. L.J. reported that the Veteran was seen by numerous specialists, to include neurologists, but that no one was able to effectively treat his headaches as none of the standard medications used for treatment of migraines were successful.  Dr. L.J. opined that it was at least as likely as not that the Veteran's chronic headaches were connected to his exposure to herbicides during his active service.  Dr. L.J. further noted that the Veteran's headaches had their onset while he was in active service.  

At a December 2012 VA examination, the Veteran reported that he had been experiencing chronic headaches since the early 1970s.  He reported that they had gotten progressively worse over time.  The examiner diagnosed migraines, including migraine variants, and analgesic overuse headaches.  The examiner opined that the Veteran's headaches were less likely as not incurred in or caused by service, to include exposure to herbicides therein.  The examiner noted that headaches were not on the list of disabilities presumptively related to exposure to herbicides.  Further, the examiner noted that the onset of the Veteran's headaches was not until, at the earliest, 1975 and so there was no nexus between headaches and active service. 

The Board finds that the December 2012 VA opinion is inadequate.  The examiner did not provide an opinion regarding the direct relationship between headaches and herbicide exposure in the case of this particular Veteran and instead, relied solely on the list of disabilities presumptively related to herbicide exposure.  Further, the examiner did not provide a full and well-reasoned rationale for the opinion that the headaches were not related to active service.  Instead, the examiner relied on the absence of treatment prior to 1975 and did not consider the Veteran's lay statements with regard to onset and continuity of his headaches.  As the opinion is not adequate, it cannot service as the basis of a denial of entitlement to service connection.  

The Veteran has reported experiencing headaches in service and since separation from active service and the Board has found those statements to be competent and credible.  The Veteran has a current diagnosis of headaches and his private treatment provider opined that the Veteran's headaches had their onset in service.  While there is a medical opinion of record indicating that the Veteran's currently diagnosed headaches were not related to active service, that opinion is assigned little probative value as it did not consider all the pertinent facts and did not provide a complete, thorough, and detailed rationale supporting the conclusion made.   

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for headaches is at least in equipoise.  Therefore, the Board finds that the Veteran's headaches began in service and have continued to the present  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Sonnection for Bilateral Hearing Loss Disability 

The Veteran has asserted that he has bilateral hearing loss disability as a result of exposure to hazardous noise while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of combat noise such as large and small arms fire, heavy artillery fire, grenades, and mortar attacks.  The Veteran has also reported an incident in which he sustained shrapnel woulds as a result of a close range grenade explosion.  He reported experiencing significant acoustic trauma as a result of the incident and the Board notes that he was awarded the Purple Heart Medal as a result of those injuries.  

A review of the Veteran's service separation form shows that his military occupational specialty (MOS) was light weapons infantryman.  Additionally, the Veteran had service in the Republic of Vietnam from November 1967 to November 1968 and was awarded the Purple Heart Medal for injuries incurred in June 1968.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.

The service medical records are silent for treatment for or diagnosis of bilateral hearing loss disability while the Veteran was in active service.  However, the Veteran has reported that he first experienced symptoms of hearing loss near the time of his active service.  The Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

A review of the post-service medical evidence of record shows that Veteran began receiving treatment for bilateral hearing loss disability at least as early as 1992, at which time he was diagnosed with bilateral high frequency hearing loss.  

At a December 2012 VA audiology examination, the Veteran reported noise exposure during active service.  He also denied post-service occupational noise exposure and reported post-service recreational noise exposure in the form of wood working, use of a chainsaw, and some shooting; all with the use of ear protection.  The examiner diagnosed bilateral hearing loss disability and opined that it was less likely as not that the Veteran's current bilateral hearing loss disability was caused by or a result of an event in military service.  The examiner noted that the Veteran's hearing was within normal limits at separation and there was no significant threshold shift in the Veteran's hearing acuity during active service.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss disability as the VA examiner did not sufficiently support the conclusion reached.  The examiner noted that the Veteran's hearing was within normal limits at separation, but did not account for the Veteran's lay statements regarding symptoms of hearing loss during service, or very near in time to his separation from active service.  Further, the examiner did not appear to consider the Veteran's report of sustaining acoustic trauma during combat service, to specifically include the close range grenade explosion causing injuries warranting a Purple Heart Medal.  Therefore, the Board finds that the VA opinion is inadequate and cannot service as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced symptoms of hearing loss near in time to his active service and the Board has found those statements to be both competent and credible.  The Veteran was treated for and diagnosed with bilateral hearing loss disability as early as 1992.  While there is a medical opinion of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability is not related to his noise exposure in active service, that opinion does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusion made.  Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to Service Connection for Tinnitus

The Veteran has asserted that he has tinnitus as a result of bilateral hearing loss disability.  

At a December 2012 VA audiology examination, the examiner diagnosed tinnitus and opined that it was at least as likely as not related to bilateral hearing loss disability.  The examiner noted that tinnitus was known to be a symptom associated with bilateral hearing loss disability.  The Board has granted entitlement to service connection for bilateral hearing loss disability in this decision.  

The Board finds that the Veteran has been diagnosed with tinnitus and the December 2012 VA examiner opined that the Veteran's tinnitus was related to his bilateral hearing loss disability,.  The Veteran has established service connection for bilateral hearing loss disability.  Therefore, the Board finds that the evidence supports the claim and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


